                                                                     Order Filed on January 7, 2020
UNITED STATES BANKRUPTCY COURT                                       by Clerk
                                                                     U.S. Bankruptcy Court
DISTRICT OF NEW JERSEY                                               District of New Jersey

Joseph D. Marchand, Esquire
117-119 West Broad Street
PO Box 298
Bridgeton, NJ 08302
Trustee and Attorney for Chapter 7 Trustee
JM5998

                                                             Case No. 19-22411/JNP

In Re:
                                                             Hearing date: June 27, 2019
Marla Webster,

Debtor(s)                                                    Judge: Jerrold N. Poslusny, Jr.



                                  ORDER TO COMPEL DEBTOR TO
                                   COOPERATE WITH TRUSTEE

              The relief set forth on the following pages, numbered two (2) through two (2) is
         hereby ORDERED.




 DATED: January 7, 2020
(Page 2)



           Upon consideration of the application by Joseph D. Marchand, Esquire, acting Chapter 7 Trustee appointed
to administer the bankruptcy estate of Marla Webster, to Compel Debtor to Cooperate with Trustee, and All Parties
in Interest having been noticed with the Motion now presented before the Court, and the Court having reviewed the
moving papers, and good cause appearing therefore, it is hereby


           ORDERED THAT the Debtor is Ordered to cooperate with the Trustee by contacting the realtor on his
cell phone number during regular business hours between 9 a.m. and 5 p.m.. Said call shall be made within three (3)
business days from the date of this Order.


           IT IS FURTHER ORDERED THAT the Debtor shall make her home available for inspection by the
Realtor within three (3) business days from said phone call.


           IT IS FURTHER ORDERED THAT the Debtor is ordered to compensate the Attorney for Trustee,
Joseph D. Marchand, Esquire, the sum of $300.00, payable within two weeks from the date of the execution of this
Order.
